Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS(es) submitted on 8/30/2021 has/have been considered.

Response to Amendment
Amendment filed on 4/6/2021 does not constitute new matter, and has been accepted by Examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 10, are allowed over the closest prior art of Nunome et al. (US 2019/0082467; hereinafter Nunome) because it cannot singularly encompass all the particulars of the claim(s) nor can it be combined with any other references to render all said particulars of the claim(s) obvious in combination, especially the limitations,
set a first period to prohibit data transmission until communication of a first frame in the first network is completed, wherein the first period is set based on
inclusion of an address of a destination of the first frame in the terminal list information, and

set a second period to prohibit data communication until communication of a second frame is a second network is completed, wherein the second period is set based on absence of an address of a destination of the second frame in the terminal list information, and
the address of the destination of the second frame belongs to the second network,
in combinations with all the rest of the limitations within the claim(s).

Depending claims 1-7 and 9 are also allowed with the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644